September 26, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 7010 Washington, DC 20549 Attention: H. Roger Schwall, Assistant Director Suying Li Re: Pioneer Natural Resources Company Form 10-K for the Year Ended December 31, 2010 Filed February 25, 2011 File No. 001-13245 Ladies and Gentlemen: I am writing to confirm my telephone conversation of September 26, 2011 with Suying Li of the Staff of the Securities and Exchange Commission.On behalf of Pioneer Natural Resources Company (the “Company”), the Company acknowledges receipt of the letter, dated September 15, 2011, from the Staff in regard to the above-referenced document and intends to submit its responses to that letter by October 14, 2011. Please direct any questions in connection with this letter to undersigned at 972-969-4054 (direct fax 972-969-3581). Very truly yours, /s/ Richard P. Dealy Richard P. Dealy Executive Vice President and Chief Financial Officer
